Citation Nr: 1223068	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from October 1962 to October 1966.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for generalized anxiety disorder (GAD).

The medical evidence of record includes diagnoses of GAD, Major Depressive Disorder (MDD), bipolar disorder and adult attention deficit disorder for the appellant.  The United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which various psychiatric diagnoses had been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay claimant cannot be held to a hypothesized diagnosis - one he is incompetent to render when determining what his actual claim may be.  The Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Those diagnoses should also be considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, this appellant's claim should not be strictly limited to GAD and other relevant psychiatric diagnoses should be considered.  Thus, the issue on appeal is as listed on the title page.

The RO also denied the Veteran's claim of entitlement to service connection for tinnitus in a rating decision issued in January 2009.  While the Veteran initiated the appeal process by submitting a Notice of Disagreement (NOD) in February 2009, he apparently did not complete the procedural steps required for an appeal to the Board as the evidence of record does not include any substantive appeal submitted after the Statement of the Case (SOC) was issued in September 2009.  Therefore, the Board has not included the tinnitus service connection issue in its consideration of the matter on appeal.





FINDINGS OF FACT

1.  The appellant's service medical records contain no findings or diagnoses of any chronic psychiatric disorder.

2.  There is no competent medical evidence of any nexus between the appellant's claimed psychiatric disorder and any aspect of his military service.

3.  The preponderance of the competent and probative evidence is against a finding that the appellant has a psychiatric disorder that is due to any incident or event in military service, or that any psychosis was manifested to a degree of ten percent or more within one year after service separation.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

As to the duty to notify, the Veteran received compliant notification prior to the initial unfavorable agency decision through a November 2006 notice letter.  38 U.S.C.A. § 5103.  The November 2006 VA letter also contained the information required by Dingess.  

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service medical treatment records, including dental treatment reports, have been associated with the claims file.  VA has obtained VA treatment records.  VA has also assisted the appellant in obtaining evidence and afforded him the opportunity to present written statements and evidence.  The Veteran did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was afforded a VA examination in September 2009.  That examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical and psychological history and is based on supporting clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board concludes that the appellant was afforded an adequate examination for his claimed psychiatric disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the February 2007 rating decision, along with the September 2008 SOC and the October 2009 Supplemental Statement of the Case (SSOC), explained the basis for the RO actions, and provided the appellant with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his psychiatric claim has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

No further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  The Merits of the Claim

The appellant is not currently service-connected for any disability.  He contends that he has a psychiatric disorder that is related to his military service.  In particular, he has reported that he experienced pain and anxiety during his service from the extraction of a wisdom tooth and that he also experienced anxiety in relation to his difficulty progressing through his technical training in 1963.  The appellant avers that he has experienced similar symptoms since that time up to the present.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, only psychoses (and not other psychiatric disabilities) may be service-connected on a presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 if manifested to a compensable degree in the first post-service year.  

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran underwent a service entrance examination in October 1962; he was noted to be psychiatrically normal at that time.  In March 1963, the appellant's impacted wisdom tooth #17 was surgically removed.  He was seen for complaints of edema post extraction on March 23rd.  Approximately two months later, his impacted wisdom tooth #32 was extracted.  The appellant underwent a physical examination to assess his fitness for remote station duty in February 1965; no psychiatric or psychological problem was identified.  The appellant was afforded a service separation examination in June 1966.  A history of routine checkups by his family doctor was noted.  On examination, no psychiatric abnormality was noted.

Post service, the appellant was enrolled at Ohio State University in January 1967, but in April 1967, he sought a change in his education benefits plan.  At that time, the appellant stated he had had low grades after the first quarter and that he thought attending a smaller university would be better.  A VA Form 21E-1902k, Veterans Administration Counseling Record, reflects that a change of program was approved.  Thereafter, the appellant attended a university for the following terms: summer 1967; fall 1967; spring 1968; summer 1968; fall 1968; spring 1969; summer 1969; and fall 1969.  He graduated with a business degree.

The evidence of record includes two letters from a physician who treated the appellant for his psychiatric disorder.  The first, received in January 2007, states that the appellant had been treated for GAD and that this condition was first diagnosed by this doctor in November 1998.  The doctor noted that the condition had been present the appellant's whole life but that it had never been diagnosed before 1998.  In a letter received in October 2008, this physician stated that the appellant had a diagnosis of GAD and that he had participated in clinical trials of medications for the treatment of GAD from 1998 through 2002.

The evidence of record also includes a letter from another private physician that was received in December 2008.  This doctor stated that he had first encountered the appellant as a patient in the fall of 1972, and that he had treated the appellant for minor ailments over the next ten years.  The doctor stated that while the appellant was characteristically nervous and anxious by nature, he had been emotionally stable.  The physician further stated that he had retired over twenty years ago and therefore did not have any records.

The appellant's older brother has submitted statements in support of the appellant's claim.  In a February 2007 letter, the brother stated that he was not around the appellant on a daily basis from the time the appellant turned eleven.  He wrote that the appellant had seemed perfectly normal during his school years and that there had been a change in his personality after his first year in the Air Force which he recalled had concerned his parents.  The brother said that these changes had remained with the appellant to the present and reported that the appellant always seems very anxious and that he has a total lack of concentration.  The brother also noted that the appellant had never been able to hold a job for more than four years at a time.  He said that the appellant felt that the personality changes he experienced were a direct result of a botched wisdom tooth extraction; however, the brother stated that, as he was not there, he couldn't really verify that this was the cause of the personality change observed by the family in 1963.  In an October 2008 letter, the older brother stated that the appellant had been treated by the family doctor (whose name was listed in the service medical records) after his separation from service in 1966.

A letter from that private doctor's widow stated that her husband had treated the appellant between 1952 and 1972, and that the two families were neighbors.  She said that the appellant had had no difficulties that were known to them.

In a follow-up letter to the widow's letter, the appellant, in October 2008, reported that, although the widow had been the family doctor's nurse, she was not privy to the private dealing of his treatment with the doctor and that her statement was made without any records for reference.  The appellant went on to state that he was unsure if the doctor even kept 'hard records' and that the doctor had assured him things would be kept just between the two of them.

Review of the appellant's VA treatment records reveals that he was seen in a primary care clinic with questions about getting medications in June 2006.  Under past medical history, the appellant reported having had GAD since age 14, and facial nerve palsy after a tooth extraction in the Air Force.  He said that he had participated in multiple drug trials and tests and that he had received some cognitive therapy.  Under social history, the appellant reported that he was a retired restaurant manger and that he had experienced multiple job changes during his lifetime.  The clinical assessment was GAD and the appellant was referred to mental health.  An August 2006 treatment note indicates that the appellant had reported that a diagnosis of GAD had been given to him in the community and that he had received many medications since 1999.  The appellant reported that he had served in Japan and Taiwan and that he had experienced depression and anxiety in service, although he did not have treatment until the year following discharge.  He said that he had been seen for extensive counseling in 1967 due to his anxiety and tension following service.  The appellant also reported that he had had an impacted wisdom tooth extracted in service with resultant paresthesia and numbness because a nerve had been hit in surgery.  

In September 2006, he was afforded a VA mental health intake assessment.  He was noted to have a long history of anxiety and depression and he gave an onset date of 40 years ago.  He also reported a history of academic problems due to difficulty concentrating and needing guidance and structure.  He further reported participating in counseling and individual treatment due to his academic difficulties in school and readjustment period.  He said that he had graduated from college with a business degree and that his longest job had been for 10 years, although he admitted to changing work every four years.  Axis I diagnoses of anxiety disorder, NOS; MDD, recurrent versus bipolar disorder; and rule out ADHD were rendered.

In July 2007, the appellant experienced a cerebral vascular accident (stroke).  In September 2007, he was afforded a neuropsychological assessment.  He reported that his recent memory had started to decline approximately one year before.  He said that he had been diagnosed with GAD at age 19, and that he had been treated since that time for GAD.  The appellant reported working for 25 years in fast food management; he said that he sold insurance for ten years and that he had sold real estate until 1999.  Testing was accomplished and results were consistent with a diagnosis of GAD.

In December 2007, the appellant's spouse stated that the appellant experienced mood and communication changes after his stroke.  A May 2009 VA psychiatric inpatient note states that the appellant reported that he had first received psychiatric care in the early 1990s and that his psychiatric symptoms would wax and wane throughout the subsequent years.  The appellant's spouse reported that she had met the appellant in the late 1980s, and that he had presented with periods of what she called 'heightened mood'.  

The appellant was afforded a VA psychological examination in September 2009; the examiner reviewed the claims file and noted that the service medical records did not reflect any psychiatric problems or any significant problems following the appellant's tooth extractions.  The appellant told the examiner that he had had difficulty catching on in his Air Force advanced training and that he had graduated one class late.  He said that he had been seen at a research program in the 1990s, and he reported that this was his only psychiatric contact.  The appellant denied having had any issues of anxiety in high school or before he joined the military.  He said that he first experienced anxiety in 1963, when he could not learn technical military material as fast as he should have.  He also reported that he had a paresthesia from when wisdom teeth were pulled in service.  

After reviewing the claims file and interviewing the appellant, the examiner stated that no connection between these factors (Air Force training problems and wisdom teeth extraction) and the appellant's anxiety concerns could be identified.  The examiner rendered an Axis I diagnosis of GAD and noted that a cognitive disorder, possibly dementia, was present secondary to the 2007 stroke.  The examiner opined that the diagnosed GAD was not caused by, or the result of, the appellant's experiences while in the military.  The examiner also stated that the appellant's cognitive dysfunction would be secondary to the stroke and not caused by, or a result of, the appellant's military experiences.

In order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has considered the appellant's written statements and those of his brother submitted in support of his contention that he has a psychiatric disorder as a result of his service.  To the extent that said statements represent evidence of continuity of symptomatology, without more, these statements are not competent evidence of a diagnosis of any psychiatric pathology, nor do they establish a nexus between a medical condition and the appellant's military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident and any claimed psychiatric disorder, including GAD.

The Board must assess the appellant's competence to report incurring a psychiatric disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a psychiatric disorder that should be service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.  The Veteran's lay statements and those of his brother may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric pathology requires specialized training for a determination as to diagnosis and causation, and therefore is not susceptible of lay opinions on etiology.  Therefore, the Board cannot give any probative weight to the opinions of the Veteran or his brother or his representative about the origins of his claimed disorder, because they are not qualified to offer such opinions.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Based on the totality of the evidence of record, including the service treatment records, the private doctor statements, all third party statements, the VA treatment records and the report of VA examination, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for a psychiatric disorder.  

The weight of the "negative" evidence, principally in the form of the service medical treatment records (which do not document any in-service chronic condition), the lack of a diagnosis of any chronic pathology until at least 1998 (when there was a diagnosis of GAD), and the lack of any competent medical opinion finding some etiologic nexus between the claimed psychiatric condition and service exceeds that of the "positive" evidence of record, which basically amounts to the appellant's contentions and other lay statements.  The appellant has reported at various times that he had been diagnosed just after service with GAD and that he had been treated since service for GAD; at other times, he reported that he was not treated until the 1990s.  

The evidence of record indicates that the latter version of events is more accurate.  To wit, the Veteran received medical care from his family physician for several years after he separated from service; however, that family doctor's nurse/widow has stated that no difficulties were known to them.  It does appear that the appellant received some counseling for academic difficulties in 1967, but he subsequently went on to be successful in his studies and he graduated from college with a business degree.  Another physician who treated the appellant between 1972 to 1982, stated that the appellant, while nervous and anxious by nature, had been emotionally stable.  Furthermore, the evidence of record includes statements from another treating physician who declared that he had been the first to diagnose GAD, and that he had made this diagnosis in 1998, without any history of prior treatment.  

If the Veteran had suffered from a psychiatric disorder continuously since service, it would normally be expected that he would have had complaints or reported a history during treatment.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lack of any evidence of clinical findings reflecting chronic psychiatric pathology until many years (1990s) after service separation is itself evidence which also strongly suggests that no claimed psychiatric condition is traceable to disease or injury that occurred during the appellant's time in the Air Force.  

The appellant has never been diagnosed with any psychosis and the evidence does not support a finding of the existence of any psychotic disorder to a compensable degree within the first post-service year.  No medical nexus evidence supports a finding of service connection for any psychiatric pathology as no diagnosis for any such pathology was of record until 1998, and the only opinion on the question of etiology states that the appellant's current psychiatric pathology is not etiologically related to his Air Force service, including the extraction of wisdom teeth or difficulty in completing technical training.  

The preponderance of the evidence is against the appellant's claim for service connection and that service connection for a psychiatric disorder is not warranted.  Because the preponderance of the evidence is against the service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


